DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claims 6, 7, 21, and 22 have remedied the U.S.C. 112(b) issue pertaining to the virtual accumulator.
Applicant’s arguments, see pages 6-8, filed 02/02/22, with respect to the rejection(s) of claim(s) 1-16 have been fully considered and are persuasive, therefore, the rejections have been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Johnson (reg. no. 70043) on March 4, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 17, lines 2-4, 

has been changed to
--a hydraulic mechanism including a plurality of actuators, each of the actuators including a corresponding chamber port; a plurality of control valves, each of the plurality of control valves being fluidly connected to only one of the plurality of actuators at the corresponding chamber port--

This amendment was made to make explicitly clear that there are multiple actuators, and that only one valve that is connected to each of the ports on each actuator.


Reasons for Allowance

Claims 1-22 are allowed after the examiner’s amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a hydraulic system including a processing unit configured to control a hydraulic fluid flow rate to and from the hydraulic mechanism via the control valve to provide a shock absorption response, wherein the hydraulic fluid flow rate is calculated by the processing unit based on a difference between the pressure measurement of the pressure in the first chamber and a virtual pressure based on a simulated hydraulic accumulator as claimed in claim 1 and 17 or a method of the above as claimed in claim 9. Applicant’s virtual pressure based on a simulated hydraulic accumulator is disclosed to be a preset pressure value. A shock absorption response that cushion loads being transferred resulting from a flow rate control 
While the prior art discloses a simulated accumulator system to provide damping, the prior art does not calculate a hydraulic fluid flow rate in the specified manner as claimed and there does not appear to be sufficient rationale to modify the prior art to reach the claimed invention absent impermissible hindsight. See applicant’s remarks dated 02/02/2022, page 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Tsuruga et al. (US 9187880) discloses using a difference between a sensed pressure and a set pressure value as part of controlling flowrate, but does not provide any shock absorption response and is not based on a simulated hydraulic accumulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             
March 11, 2022